Citation Nr: 1719127	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  16-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disease of the lumbar spine prior to January 3, 2015, and from May 2, 2015.

2.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy. 

3.  Entitlement to temporary evaluation of 100 percent in excess of the period of January 3, 2015, to May 1, 2015, based on surgical or other treatment necessitating convalescence. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from February to August 1946 and from February 1954 to July 1955.

In June 2016, the RO granted a temporary total rating for the Veteran's lumbar spine disability based on surgical or other treatment necessitating convalescence, effective January 3, 2015, to May 1, 2015.  As he has not been granted the maximum benefit allowed for the entire appeal period, the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to payment or reimbursement for medical expenses incurred at a private hospital has been raised by the record in July 2016 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an August 2016 correspondence, the Veteran requested a Board videoconference hearing regarding the issues on appeal.  The RO has not yet scheduled the hearing.  Therefore, a remand is warranted to schedule the hearing and to notify him and his representative of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify him and his representative of the date, time, and location of this hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

